Title: To James Madison from the City Council of New Orleans, [10 June] 1809
From: City Council of New Orleans
To: Madison, James


Sir,
[10 June 1809]
With all that respect and esteem, which long and faithful public Services are calculated to inspire, the City Council of New-Orleans, beg leave to approach you, and to tender their congratulations on your elevation to the Presidency of the U. States.
Under the guidance of your illustrious predecessor, we have Seen our Government conducted in Safety, in times the most perilous; and our Country in the enjoyment of peace and plenty, while the other Nations of the earth, by the tyranny or weakness of their rulers, have experienced the Scourge of War, with all its concomitant calamities. As one of the principal Agents in that policy, we So much admire, we recognize the able statesman whom we now have the honor to address; and his past conduct furnishes a guarantee, that the interest of our common Country, could not have been committed to an abler or a more virtuous Citizen.
We should be wanting in gratitude, were we not here to acknowledge, the high degree of prosperity, which the Territory of Orleans, and this City in particular, has attained, Since our connection with the U. States. In population, Agriculture, Commerce, and the Mechanical Arts, the encrease and the emprovement have been immense. Nor are we at any loss for the Cause. We owe it, Sir, to the influence of a free Government, founded in Wisdom, and administered by great and good Men. Under these impressions, Sir, the City Council of New Orleans, pray almighty God to perpetuate the American Union, and that happy Constitution, which is the pride and the boast of every faithful Citizen.
That your Valuable life may long be preserved for the Service of a grateful Country is our ardent Wish. We are respectfully, Sir, Your most obedient humble Servants.
Charles Trudeau, Prest.
By the President,
Mce. Bouriseoit
Clerk of the City Council.
Approved: New-Orleans,
June 10, 1809.
Jas. Mather Mayor

